Citation Nr: 1530804	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a head injury to include headaches and seizures.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran seeks service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue was recharacterized above as service connection for acquired psychiatric disabilities, to include PTSD.

The issues of entitlement to service connection for a right shoulder disability, head injury and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities: diabetic nephropathy with hypertension associated with diabetes mellitus, Type II, rated as 30 percent disabling prior to March 8, 2011 and 60 percent thereafter; residuals of double heart bypass surgery, rated as 100 percent disabling prior to June 1, 2014 and 30 percent thereafter; diabetes mellitus, Type II, rated as 20 percent disabling; diabetes sensory neuropathy of the right upper extremity, rated as 20 percent disabling; diabetic sensory neuropathy of the left upper extremity, rated as 20 percent disabling; chronic lumbosacral strain, rated as 10 percent disabling prior to February 28, 2013 and 20 percent thereafter; posterior cruciate ligament tear of the right knee status post arthroscopy, rated as 10 percent disabling; diabetic sensory neuropathy of the right lower extremity, rated as 10 percent disabling; diabetic sensory neuropathy of the left lower extremity, rated as 10 percent disabling; residuals of blood clot in right leg, rated as 10 percent disabling; residuals of left fifth metacarpal fracture, evaluated as noncompensable; left knee chondromalacia, evaluated as noncompensable; and  residuals of gunshot wound of the left proximal tibia area, evaluated as noncompensable.  

2.  The Veteran had a combined evaluation of 70 percent beginning from June 7, 2010.  He had a combined evaluation of 90 percent from March 8, 2011.  He had a total (100 percent) evaluation from February 18, 2014 and a 90 percent combined evaluation from June 1, 2014.  

3.  The Veteran is unable to obtain or retain gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for diabetic nephropathy with hypertension associated with diabetes mellitus, Type II, rated as 30 percent disabling prior to March 8, 2011 and 60 percent thereafter; residuals of double heart bypass surgery, rated as 100 percent disabling prior to June 1, 2014 and 30 percent thereafter; diabetes mellitus, Type II, rated as 20 percent disabling; diabetes sensory neuropathy of the right upper extremity, rated as 20 percent disabling; diabetic sensory neuropathy of the left upper extremity, rated as 20 percent disabling; chronic lumbosacral strain, rated as 10 percent disabling prior to February 28, 2013 and 20 percent thereafter; posterior cruciate ligament tear of the right knee status post arthroscopy, rated as 10 percent disabling; diabetic sensory neuropathy of the right lower extremity, rated as 10 percent disabling; diabetic sensory neuropathy of the left lower extremity, rated as 10 percent disabling; residuals of blood clot in right leg, rated as 10 percent disabling; residuals of left fifth metacarpal fracture, evaluated as noncompensable; left knee chondromalacia, evaluated as noncompensable; and  residuals of gunshot wound of the left proximal tibia area, evaluated as noncompensable.  38 C.F.R. § 4.16(a) is met because the Veteran is evaluated as 60 percent for nephropathy and the Veteran had a combined evaluation of 70 percent beginning from June 7, 2010.  He had a combined evaluation of 90 percent from March 8, 2011 and a total (100 percent) evaluation from February 18, 2014 and a 90 percent combined evaluation from June 1, 2014.  
With the threshold requirements satisfied, the Board turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the Veteran has been unemployed since 2009, prior to which he worked as a heavy equipment operator for approximately 10 years according to his application for TDIU.  A work history report from the Social Security Administration (SSA) notes that he was a maintenance supervisor at a gas station chain from 1994 to 1998, a security officer from 1996 to 1997, 1999 and 2000 and a heavy equipment operator at a recycling company from 1999 to August 2009.  No other employment was listed.  The Veteran has attended two years of college.  There is no evidence indicating the Veteran has received any type of special training.

In terms of work tasks, in a July 2011 report of contact made by an SSA employee with the Veteran, the Veteran explained that he lifted boxes when he worked as a maintenance supervisor.  He did not do heavy lifting as a security guard but was on his feet for 9 hours a day.  As a heavy equipment operator, he operated a front-end loader, but did not do much lifting.  The Veteran explained that he had difficulty sitting for a long period of time.  He stated that he can sit for an hour but has to move around to get comfortable.  He also noted difficulty standing or walking for long period of times.  He reported standing or walking for one to two hours, but needed a cane at times due to knee swelling and pain in lower back.  

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are included in the claims file.  

The April 2012 VA examiner opined that the Veteran's diabetic peripheral neuropathy, diabetes, kidney condition, back and hypertension did not impact his ability to work.  The April 2012 examiner noted that the Veteran had flare-ups in his knees.  He had pain and stiffness with weather changes and overuse.  The examiner noted no impact of his knees on employment but noted that heavy activity would be limited due to pain patterns.  
A November 2013 opinion notes that the Veteran's kidney condition did not impact his ability to work.  In a November 2013 opinion, Dr. R. opined that the Veteran had no functional impairments from service-connected diabetes mellitus which would render him unable to do either physical or sedentary employment.  In terms of diabetic peripheral neuropathy of the lower and upper extremities, Dr. R. found that physical employment which would require heavy lifting with hands would best be avoided due to the numbness in his hands bilaterally.  Dr. R. opined that there were no functional impairments from his service-connected peripheral neuropathy of the upper extremities or lower extremities which would render him unable to do sedentary employment.  The examiner opined that there was no functional impairment due to diabetic nephropathy which would render him unable to do either physical or sedentary employment.  

In December 2013, a VA physician assistant conducted a back and knee examination.  The physician assistant noted that due to the Veteran's back disability, the Veteran could not stand for long periods, could not walk very far and could not repeat bend or do heavy lifting.  As for sedentary positions, the examiner noted that the Veteran could not sit for long periods due to his back.  The examiner also noted diagnoses of right knee degenerative arthritis, status post arthroscopic PCL repair, left knee chondromalacia and left tibia gunshot wound residuals.  She concluded that the Veteran could not climb stairs, squat, do prolonged walking or prolonged standing, or lifting or carrying heavy loads.  As to a sedentary position, the physician assistant noted that pain medication for the knee interfered with mental processing.  The physician assistant noted that he could not do forceful twisting of the left hand due to his hand injury but that there was no impact on the sedentary work.  

A July 2012 VA treatment record notes that the Veteran was taking Vicodin for pain.  During the December 2013 VA psychiatric examination, the Veteran reported that he applied for jobs but when potential employers read his medical record, they would not hire him or re-interview him.

The record indicates that the Veteran applied for assistance with VA's vocational rehabilitation program.  An April 2011 letter from a VA Rehabilitation Counselor notes that his vocational rehabilitation program had been discontinued because his current health concerns were too severe to approve training or employment in his desired field.  It is unclear which health disabilities the counselor is referring to and whether they are service-connected.

The record as a whole indicates that a labor intensive position would not be possible for the Veteran due to back and knee pain and numbness in his hands.  Therefore, heavy lifting and extensive walking, as he did in prior jobs, would not be possible.  In addition, the November 2013 examiner who conducted the back and knee examinations indicated that sedentary work would be impacted because the Veteran had difficulty sitting long periods of time due to his back and his pain medication for his knee inferred with his thought processes.  As such, the Board finds that the Veteran's service-connected disabilities preclude both physical and sedentary employment.

The Board finds that the evidence shows that the combined effect of his service-connected disabilities, specifically his back disability, peripheral neuropathy and knee disability, preclude substantially gainful employment. 


ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

In his recent June 2014 VA Form 9, the Veteran explained that his conditions are due to medication and to his service-connected diabetes mellitus.  The Veteran has not received a VA examination for his shoulder disability.  An examination is needed with an opinion as to whether his shoulder disability is due to his service-connected disabilities or due to medications that he is taking for these disabilities.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran claims that a head injury during service is the cause of his current symptoms.  The Veteran clarified in a March 2011 statement that his head injury caused him to have seizures and severe headaches.  The Veteran has been treated for seizures and headaches during and after service but has received no VA examination to determine if his current symptoms are related to his military service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  Specifically, the Veteran should be afforded a VA examination for his claim for service connection for head injury which also examines the question of whether any current seizures or headaches are due to his military service.  See 38 C.F.R. § 3.159(c).

In December 2013, the Veteran received a VA psychiatric examination.  The examiner did not diagnose the Veteran with PTSD, but instead found that the Veteran had a mood disorder.  The examiner noted that the Veteran had a stroke in September 2013 and reported pain.  For these reasons, the examiner noted that he could not conclude that the Veteran's experiences in Vietnam were a primary driver of mood anomalies at this time.  The examiner opined that there was probably some cognitive anomaly secondary to his reported stroke in September.  The examiner also noted that the Veteran's description of incidents when he was "getting out of control" resembled possible anomalies of blood sugar levels related to his diagnosed diabetes.  The examiner appears to speculate and does not specifically opine as to whether his diagnosed mood disorder specifically was due to or aggravated by his many service-connected disabilities, including pain from these disabilities or low blood sugar.  For these reasons, an addendum opinion is needed.
Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since October 2014 and associate them with the claims file.

2. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed shoulder disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.
All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present shoulder disabilities.  With respect to any currently present shoulder disability, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service.

b.  Is it at least as likely as not (i.e., probability of 50 percent) that such disability is or was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected disabilities.

c.  Is it at least as likely as not (i.e., probability of 50 percent) that such disability is or was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the medications that the Veteran is taking for his service-connected disabilities.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3. Schedule a VA examination to determine the nature and etiology of the Veteran's claimed head injury disability to include seizures and headaches.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present head injury, seizure or headaches disabilities.  With respect to any currently present disability, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent) that a head injury, seizure disorder or headache disorder is related to any disease or injury in service including in-service headaches and seizures.

b.  Is it at least as likely as not (i.e., probability of 50 percent) that a head injury, seizure disorder or headache disorder is or was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected disabilities.

c.  Is it at least as likely as not (i.e., probability of 50 percent)  that head injury, seizure disorder or headache disorder is or was either (i) caused or (ii) aggravated  beyond normal progression due to the medications that the Veteran is taking for his service-connected disabilities.  

Legally, the Board finds that there is no clear and unmistakable evidence of a pre-existing (prior to service) head injury, seizure disorder or headache disorder.  Please focus the review of the service treatment records and treatment records since service in determining whether a relationship exists.  

The examiner's attention is directed to the following: service treatment records that include: a December 1990 Report of Medical History, with report of frequent severe headaches since the spinal tap for knee surgery; a diagnosis in December 1989 for spinal headache; a December 1972 note that the Veteran had seizures.   See also post service treatment records that include: a January 2014 treatment record noting that the Veteran had three concussions while on active duty; a December 2013 VA psychiatric examination noting that the Veteran was hospitalized for seizures and stoke in September 2013; the Veteran's May 2011 statement that his head injury causes seizures and severe headaches; an August 2004 treatment record from Dr. F., noting that the Veteran's epilepsy may be due to old head trauma with evidence of "blow out fracture" on CT; and a May 2005 treatment record from Dr. F. noting that he believed his headaches were due to his eyes adapting to bright light. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4. Return the claims file to the provider who conducted the December 2013 examination, if available, for an addendum addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide the following opinions:

a.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently psychiatric disability is due to the Veteran's military service?

b.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently psychiatric disability was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected disabilities?

c.  Is it as least as likely as not (i.e., probability of 50 percent or greater), that any currently psychiatric disability was either (i) caused or (ii) aggravated (permanently worsened) beyond normal progression due to the medications that the Veteran is taking for his service-connected disabilities.  

The examiner's attention is directed to the December 2013 examination report which notes that there was probably some cognitive anomaly secondary to his reported stroke in September 2013.  The report also notes that the Veteran's description of incidents when he was "getting out of control" resembled possible anomalies of blood sugar levels related to his diagnosed diabetes.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the December 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the December 2013 examination report and the claims file.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


